VICKERY, J.
Where owner repudiated contract to lease property and construct building thereon for tenant, notwithstanding that decree for tenant in his suit for specific performance ripened into a lease as between the parties, tenant was not entitled, in his action in ejectment, to possession of the property without first tendering rental and bond as provided in the original contract.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.